Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on  06/21/2022 is acknowledged.
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0020], it is suggested to recite “ND filter” in an unabbreviated form to establish the acronym.  
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities: In claim 7, line 3, it is suggested to recite “ND filter” in an unabbreviated form to establish the acronym.  Appropriate correction is required.
Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “which detects light…”, “capable of arranging a reaction vessel”, and “varies a transmittance…”,  are interpreted as intended uses of the claimed apparatus and are given patentable weight to the extent which effects the structure of the apparatus.
The limitations of the determination unit, the control unit, the warning unit, and the storage unit recited in the claims are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. Should applicant desire additional weight regarding the claimed the determination unit, the control unit, the warning unit, and the storage unit, it is recommended to recite the elements as being “programmed to” perform the disclosed steps.
Note that functional limitations are emphasized in italics hereinafter.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Determination unit” in claim 1;
“control unit” in claim 1;
“warning unit” in claim 1; and
“storage unit” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In this instant case, the determination unit, the control unit, the warning unit, and the storage unit is being interpreted as a controller (specification, paragraph [0014]) and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “control unit” in line 7. Since “determination unit” is established in line 4, it is unclear if the control unit is the same or different from the determination unit.  Claims 2-13 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation “a control unit which irradiates…” in line 7. Is the control unit the structure that irradiates the photomultiplier or is there an additional structure, i.e. LED, that performs the irradiation? Is the second light emitted from the control unit? Claims 2-13 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 12, claim 12 recites the limitation "the control" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the claim limitation “warning unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification, paragraph [0057] discloses that warning information is output via the display if comparison results are different. While the specification, paragraph [0014], discloses that the main controller controls the entire apparatus, it is unclear if the “warning unit” is part of the main controller or if the warning unit is a structurally separate element. Thus, no association between the structure of the warning unit and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda et al. (JP 6171775 B2, see translation filed with IDS 10/08/2021).
Regarding claim 1, Noda teaches an automatic analysis apparatus (Fig. 1), comprising: 
a photomultiplier tube (paragraph [0100]) which is capable of detecting light from a reaction vessel; 
a determination unit (control unit 160) which is capable of determining an output signal of the photomultiplier tube in a case where the photomultiplier tube is irradiated with first light (paragraph [0071] teach the control unit records an output value of the light receiving sensor; paragraph [0074] teaches detecting fluorescence); and 
a control unit (control unit 160) which is capable of irradiating the photomultiplier tube with second light (paragraph [0080] teaches the control unit is capable of controlling the excitation optical system to emit an excitation light) to lower a sensitivity of the photomultiplier tube (paragraph [0099] teaches an excitation light is irradiated on a light receiving sensor and the sensitivity of the photomultiplier tube is capable of being lowered, i.e. by means of aging effect) in accordance with a determination result by the determination unit (paragraph [0080], step 322 teaches the control unit determines the stability of the intensity of light based on an appropriate reference, which determines whether or not to continue emission of the excitation light).
Note that the functional recitations that describe the photomultiplier are interpreted as functional limitations of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing these functional limitations.
Note that the limitations of the determination unit and the control unit are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing these functional limitations. Should applicant desire additional weight regarding the claimed determination unit and the control unit, it is recommended to recite the elements as being “programmed to” perform the disclosed steps.
Note that the reaction vessel is not positively recited structurally and is interpreted as a functional limitation of the claimed apparatus.
Regarding claim 2, Noda further teaches wherein the control unit is capable of continuously irradiates the photomultiplier tube with the second light until the sensitivity of the photomultiplier tube reaches a target value (paragraph [0080] teaches the control unit continuously emitting the excitation light until the amount of change in the output value per time unit is 1% or less).
Regarding claim 3, Noda further teaches wherein the determination unit is capable of comparing the target value with the output signal of the photomultiplier tube after irradiating the photomultiplier tube with the second light (paragraph [0080] teaches the control unit continuously emitting the excitation light until the amount of change in the output value per time unit is 1% or less, which would require a comparison between the values), and when the output signal is greater than the target value, irradiating the photomultiplier tube with the second light is continuously performed, and when the output signal is equal to or less than the target value, irradiating the photomultiplier tube with the second light is terminated (paragraph [0080], step 321-323, teaches the control unit continuously emitting the excitation light until the amount of change in the output value per time unit is 1% or less, wherein the control unit terminate the emission of the excitation light).
Regarding claim 4, note that the limitations of the first and second light are not positively recited structurally and are interpreted as functional limitations of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure of Noda is capable of performing these functional limitations (paragraph [0085] teaches wherein a light amount per unit time, i.e. light intensity, of the second light is at least 10 times greater than a light amount per unit time of the first light, i.e. “the pre-light irradiation is 0.1 to 10 times the intensity of the light incident on the light-receiving sensor”). Thus, Noda teaches all of the limitations of claim 4.
Regarding claim 5, note that the limitations first and second light are not positively recited structurally and are interpreted as functional limitations of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure of Noda is capable of performing these functional limitations (Fig. 1 shows the light source unit 111 is capable of emitting the first light and the second light). Thus, Noda teaches all of the limitations of claim 5.
Regarding claim 8, Noda further teaches wherein the control unit is configured to correct measurement values of the photomultiplier tube (paragraphs [0071], [0074], [0095] teaches correcting a value in the light receiving sensor).
Regarding claim 9, note that the limitations of the first and reagent are not positively recited structurally and are interpreted as functional limitations of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure of Noda is capable of performing these functional limitations (paragraph [0073] teaches a reaction wherein fluorescent material emits light, which is interpreted as a first light is light emitted from a reagent).
Regarding claim 12, Noda further teaches wherein the control unit is capable of interrupting the irradiation of the second light when an instruction to interrupt the control to lower the sensitivity of the photomultiplier tube is issued (paragraph [0080] teaches interrupting, i.e. terminating, the emission of the excitation light when it is determined that the system is stable).
Regarding claim 13, Noda further teaches the apparatus further comprising: a storage unit (paragraph [0062] teach the control unit comprises a storage unit) which is capable of storing an irradiation amount of the second light to the photomultiplier tube (paragraphs [0095]-[0096] teaches a sensitivity calibration procedure, which compares output light at the time of pre-irradiation to obtain a correction coefficient, which implies that the amount of second light to the photomultiplier tube is stored for data processing).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Noda in view of Brunelle (US 20190346364 A1, filed 11/02/2017).
Regarding claim 6, it appears that Noda further teaches the apparatus further comprising: 
a first chamber (Fig. 1, excitation optical system unit 110 implies that the “unit” is enclosed) including a light source (111); 
a second chamber (Figs. 1-2, shows an analysis chip 10; paragraph [0111] teaches the analysis is moved during operation, which implies the analysis chip comprises a chamber to hold/move the analysis chip) adjacent to the first chamber and capable of arranging a reaction vessel; and
 a third chamber (Fig. 1, light receiving unit implies that the “unit” is enclosed) adjacent to the second chamber and including the photomultiplier tube (127),
 wherein the determination unit is capable of making the determination by irradiating the photomultiplier tube in the third chamber with the first light from the light source in the first chamber via the second chamber after the reaction vessel is evacuated from the second chamber (Fig. 1 and paragraph [0080]).
If it is determined that Noda fails to teach the limitations of claim 6, specifically the first chamber, the second chamber, and the third chamber, Brunelle teaches an analyzer comprising a housing, a light source, and a sample detector (abstract, Figs. 1 and 6). Brunelle teaches a first chamber (Fig. 6, element 132) including a light source (90); a second chamber (24) adjacent to the first chamber and capable of arranging a reaction vessel (12); and a third chamber (134) adjacent to the second chamber and including photodetectors (92, 94), wherein a determination unit (paragraph [0010], “main processor”) is capable of making a determination by irradiating the detector in the third chamber with the first light from the light source in the first chamber via the second chamber after the reaction vessel is evacuated from the second chamber (paragraph [0010] teaches generating light and using the readings for analysis). Brunelle teaches the analyzer comprises a housing that is closable to block exterior light and prevent unwanted light interference within the analyzer (paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noda to incorporate the teachings of Brunelle to provide the apparatus further comprising: a first chamber including a light source; a second chamber adjacent to the first chamber and capable of arranging a reaction vessel; and a third chamber adjacent to the second chamber and including the photomultiplier tube, wherein the determination unit is capable of making the determination by irradiating the photomultiplier tube in the third chamber with the first light from the light source in the first chamber via the second chamber after the reaction vessel is evacuated from the second chamber. Doing so would utilize known structures for optical analyzers, as taught by Brunelle, which would have a reasonable expectation of improving analysis by reducing unwanted light interference.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Noda as applied to claim 1 above, and further in view of Owicki et al. (US 20010016330 A1).
Regarding claim 7, while Noda teaches the apparatus further comprising an ND filter (paragraph [0070], “light attenuation filter”; note that in a different machine translation provided, Noda teaches a “neutral density filter” [0071]) that is capable of varying a transmittance of the light from the light source; that the light source unit comprises a band-pass filter and/or linear polarization filter (paragraph [0033]); and that the amount of light of the excitation light is controlled to be constant (paragraph [0035]), Noda fails to teach an ND filter is arranged between the light source and the second chamber.
Owicki teaches an apparatus for optical analysis (Fig. 7). Owicki teaches that light from a light source may pass through emission filters, such as a neutral density filter that can be changed manually or automatically to reduce the intensity of light (paragraph [0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noda to incorporate the teachings of Owicki to provide an ND filter is arranged between the light source and the second chamber. Doing so would utilize known filters in the art of optical analysis, which would have a reasonable expectation of successfully improving control of the intensity of light emitted to a sample.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Noda as applied to claim 1 above, and further in view of Oku et al. (JP 2011137678 A).
Regarding claim 10, while Noda teaches a control unit (Fig. 1, element 160), Noda fails to teach the apparatus further comprising: a warning unit which issues a warning when the sensitivity of the photomultiplier tube after being irradiated with the first light is greater than the sensitivity of the photomultiplier tube before being irradiated with the first light.
Oku teaches an inspection device comprising an irradiation optical system to analyze a sample (abstract). Oku teaches that when a photomultiplier tube is used for a long period of time, the amplification factor drops due to deterioration (paragraph [0049]). Oku teaches a desired signal amount is obtained by periodically inspection a sample using a sensitivity correction unit (paragraph [0049]), and if a parameter exceeds a threshold, a warning display process is performed to notify the replacement of the photomultiplier tube (paragraph [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noda to incorporate the teachings of Oku to provide the apparatus further comprising: a warning unit which is capable of issuing a warning when the sensitivity of the photomultiplier tube after being irradiated with the first light is greater than the sensitivity of the photomultiplier tube before being irradiated with the first light. Doing so would utilize known warning systems in the art, as taught by Oku, which would have a reasonable expectation of successfully alerting a user if there is an error with the apparatus, e.g. if the photomultiplier tube is inadequate for use.
Note that the limitations of the warning unit are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing these functional limitations. Should applicant desire additional weight regarding the claimed warning unit, it is recommended to recite the element as being “programmed to” perform the disclosed steps.
Regarding claim 11, while Noda teaches a control unit (Fig. 1, element 160), Noda fails to teach the apparatus further comprising: a warning unit which issues a warning when a total value of irradiation amounts of the second light to the photomultiplier tube exceeds a certain value.
Oku teaches an inspection device comprising an irradiation optical system to analyze a sample (abstract). Oku teaches that when a photomultiplier tube is used for a long period of time, the amplification factor drops due to deterioration (paragraph [0049]). Oku teaches a desired signal amount is obtained by periodically inspection a sample using a sensitivity correction unit (paragraph [0049]), and if a parameter exceeds a threshold, a warning display process is performed to notify the replacement of the photomultiplier tube (paragraph [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noda to incorporate the teachings of Oku to provide the apparatus further comprising: a warning unit which is capable of issuing a warning when a total value of irradiation amounts of the second light to the photomultiplier tube exceeds a certain value. Doing so would utilize known warning systems in the art, as taught by Oku, which would have a reasonable expectation of successfully alerting a user if there is an error with the apparatus, e.g. if the photomultiplier tube is inadequate for use.
Note that the limitations of the warning unit are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing these functional limitations. Should applicant desire additional weight regarding the claimed warning unit, it is recommended to recite the element as being “programmed to” perform the disclosed steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada et al. (JPH 07159405 A) teaches an immunoassay device for detecting chemiluminescence from a reaction (paragraph [0001]) Yamada teaches the device comprising a first chamber (Fig. 2, element 11) comprising a light source (8), a second chamber (10) capable of arranging a reaction vessel (20), a third chamber (9) including a photomultiplier tube (7). Yamada teaches that the device comprises a body and chambers that prevent the intrusion of ambient light and leakage of light between the chambers 9-11 (paragraph [0017]). Yamada teaches an ND filter (Fig. 2, element 34) arranged between the light source and the reaction vessel. Yamada teaches the use of a pseudo light as a reference (paragraph [0041]). Yamada teaches that in order to more accurately determine the sensitivity suitability of the PMT, it is preferable to adopt a plurality of reference values detected by the PMT with different amounts of light from the LED (paragraph [0041]). Yamada teaches an alarm means (paragraph [0034]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798       

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797